DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 4, 5, 8, and 10-12 are amended. Claims 9 and 13 are as previously presented. Claims 2-3 and 6-7 are cancelled. Therefore, claims 1, 4-5, and 8-13 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on April 15, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claim 10 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20040079742 A1) in view of Jay et al. (JP 6092429 B6, hereinafter Jay).
Regarding claim 1, Kelly discloses a laser metal deposition (LMD) cored filler wire (10) (Para. 0008, lines 1-2, “…powder-cored article that is useful as the filler metal in welding…”) comprising: 
an outer shell (12) (Para. 0022, line 1, “The sheath 22 is made of a sheath nickel-base alloy…”) defining a cored inner portion (14) (Para. 0022, lines 2-4, “…the core 24…powder particles 26 that make up the core 24…”), wherein the outer shell is formed from a first material (Modified Figure 1 from Kelly, where the sheath 22 comprises of a nickel-base alloy), and 
wherein the cored inner portion comprises at least a second material different from the first material (Para. 0022, lines 2-4, “…powder particles 26 that make up the core 24…may be of different compositions…”, where the sheath would be of a nickel-base alloy and the core would have mixture of particles with different compositions), 
wherein the cored filler wire is a nickel based superalloy cored filler wire (Para. 0008, lines 1-3, “…powder-cored articles that is useful as the filler metal in welding. The article has a nickel-based net metallic composition…”), and wherein the first material comprises a nickel based alloy (Para. 0009, lines 2-3, “…tubular sheath made of a sheath nickel-base alloy…”) and wherein the second material comprises a powdered nickel based superalloy having a different gamma prime (y’) than the nickel based alloy of the first material (Para. 0014, lines 3-5 from end, “Thus, by placing the higher aluminum content into the powdered core and having a relatively lower aluminum content in the sheath.”, where the gamma prime content be different as the amount of aluminum is different), wherein the nickel based superalloy of the second material comprises a higher y’ content than the first material (Para. 0014, lines 3-5 from end, “Thus, by placing the higher aluminum content into the powdered core and having a relatively lower aluminum content in the sheath.”, where aluminum is a gamma prime former and higher aluminum levels would mean that the core has a higher gamma prime level). 
Kelly does not disclose:
wherein the nickel based alloy of the first material comprises a low y’ content.
However, Jay discloses, in the similar field of welding with nickel-based superalloy wire having a powdered core, a filler wire (Page 6, Para. 2, line 2, “…laser beam 64 to melt the filler material 66…”, where the filler material includes a sheath and a powdered core) with the first material or sheath having a low gamma prime content (Page 6, Para. 2, lines 3-5, “…filler material 66 has a metal sheath 68 made of a material that is easy to mold into a hollow shape, such as nickel or nickel chromium or nickel chromium cobalt.”, where aluminum concentration would be zero in these materials and constitute a low gamma prime nickel based alloy). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sheath of the filler material in Kelly to use low gamma prime material as taught by Jay.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a sheath made of a material that is easy to work with in terms of molding (Page 6, Para. 2, lines 3-5, “…filler material 66 has a metal sheath 68 made of a material that is easy to mold into a hollow shape, such as nickel or nickel chromium or nickel chromium cobalt.”, where aluminum concentration would be zero in these materials and constitute a low gamma prime nickel based alloy. Additionally, the molding process may require welding, where ‘easy to weld’ materials are also disclosed, Page 2, Para. 5, lines 2-4, “Alloys such as Inconel (R) IN 718, which have a relatively low gamma prime content due to the relatively low concentrations of the two elements…it is considered to be relatively easy to weld.”, and Page 2, Para. 5, lines 3 from end, “Alloys which are outside the weldable region are recognized as being very difficult or unwieldable in the known process…aluminum alloys with the highest content are considered to be the hardest to weld.”), so that repairing superalloy material that is very difficult to weld can be achieved through combining an easy to weld sheath with a powdery core to achieved a desired superalloy composition (Page 6, Para. 2, lines 5-6, “…powdery material 70 is chosen so that the desired superalloy composition is
formed when the filler material 66 is melted with the laser beam 64.”).


    PNG
    media_image1.png
    505
    716
    media_image1.png
    Greyscale

Modified Figure 1, Kelly
Claims 4-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20040079742 A1) in view of Jay et al. (JP 6092429 B6, hereinafter Jay) and in further view of Hu et al. (CA 2651142 A1, hereinafter Hu).
Regarding claim 4, modified Kelly teaches the assembly according to claim 1, discloses wherein the second material comprises a powdered nickel based superalloy (Inherently disclosed in Kelly, Para. 0022, lines 2-4, “…the core 24…powder particles 26 that make up the core 24…”, where, Para. 0024, lines 5-6 from end, “… the core nickel-base alloy are not necessarily (but may be)…nickel-base superalloys…”).
Modified Kelly does not disclose:
The second material further comprises a powder braze metal alloy mixed with the nickel based superalloy.
However, Hu discloses including braze alloy with a nickel based superalloy (Para. 0018, lines 1-3, “The braze alloy material…include gamma prime…is a nickel-based alloy…”) where both materials can be powders (Para. 0024, lines 1-5, “…the base alloy material and the braze alloy material may both be powders…). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nickel-based superalloy powder core in the filler wire from modified Kelly with the addition of powered braze metal alloy as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the benefits of braze metal alloy, which would allow the mixture to melt and heal cracks and builds up material loss when used for repairing as disclosed by Hu, Para.0004, lines 8-10, “slurry coating of the braze alloy mixture is applied to a repair area on the turbine component and subjected to heat treatment in a vacuum furnace, the mixture melts and heals cracks and builds up material loss on the repair area…”.
Regarding claim 5, modified Kelly teaches the assembly according to claim 1, discloses an additive manufacturing or repair method (Inherently disclosed in Kelly, Para. 0003, lines 9-10, “…the filler metal may be the same as the article…when dimensions…are being restored during a repair process…”, where the filler metal refers to the cored filler wire after melting) comprising: 
melting portions of the BMS to form a melt pool thereon (Inherently disclosed in Kelly, Para. 0002, lines 1-2, “In a form of welding, a metallic article to be welded is locally melted…”); 
depositing or feeding a cored filler wire according to claim 1 into the melt pool and melting the cored filler wire to form a build-up layer of additive material (18) on the BMS upon solidification of the melted portions (Inherently disclosed in Kelly, Para. 0004, lines 10-11, “The weld-wire filler metal is gradually fed into the molten pool to supply the desired volume of the filler metal”, where desired volume will inherently result in a build-up of additive material),
wherein the cored filler wire is a nickel based superalloy cored filler wire (Inherently disclosed in Kelly, Para. 0008, lines 1-3, “…powder-cored articles that is useful as the filler metal in welding. The article has a nickel-based net metallic composition…”), and wherein the first material comprises a nickel based alloy (Inherently disclosed in Kelly, Para. 0009, lines 2-3, “…tubular sheath made of a sheath nickel-base alloy…”) and wherein the second material comprises a powdered nickel based superalloy having a different gamma prime (y’) than the nickel based alloy of the first material (Inherently disclosed in Kelly, Para. 0014, lines 3-5 from end, “Thus, by placing the higher aluminum content into the powdered core and having a relatively lower aluminum content in the sheath.”, where the gamma prime content be different as the amount of aluminum is different), and
wherein the nickel based alloy of the first material comprises a low y’ content (Inherently disclosed in teaching from Jay, Page 6, Para. 2, lines 3-5, “…filler material 66 has a metal sheath 68 made of a material that is easy to mold into a hollow shape, such as nickel or nickel chromium or nickel chromium cobalt.”, where aluminum concentration would be zero in these materials and constitute a low gamma prime nickel based alloy) and wherein the nickel based superalloy of the second material comprises a higher y’ content than the first material (Inherently disclosed in Kelly, Para. 0014, lines 3-5 from end, “Thus, by placing the higher aluminum content into the powdered core and having a relatively lower aluminum content in the sheath.”, where aluminum is a gamma prime former and higher aluminum levels would mean that the core has a higher gamma prime level).
Modified Kelly does not disclose:
Preparing a base material substrate (5) (BMS) for laser metal deposition (LMD) processing.
However, Hu discloses preparing the base material for structural repair (Para. 0015, lines 1-4, “…when it is desired to repair the structural feature, the component may first be prepared for repair, step 102.”, where preparing methods include chemically stripping material and mechanical preparation such as degreasing). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for repair in modified Kelly with the addition of adding the step of preparing the base material substrate as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the benefits of, “…remov[ing] any oxidation, dirt or other contaminants…”, prior to repair as disclosed by Hu, Para. 0016, line 12.
Regarding claim 8, modified Kelly teaches the method according to claim 5, discloses wherein the second material comprises a powdered nickel based superalloy (Para. 0022, lines 2-4, “…the core 24…powder particles 26 that make up the core 24…”, where, Para. 0024, lines 5-6 from end, “… the core nickel-base alloy are not necessarily (but may be)…nickel-base superalloys…”).
Modified Kelly does not disclose:
The second material further comprises a powder braze metal alloy mixed with the nickel based superalloy.
However, Hu discloses including braze alloy with a nickel based superalloy (Para. 0018, lines 1-3, “The braze alloy material…include gamma prime…is a nickel-based alloy…”) where both materials can be powders (Para. 0024, lines 1-5, “…the base alloy material and the braze alloy material may both be powders…). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nickel-based superalloy powder core in the filler wire from modified Kelly with the addition of powered braze metal alloy as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the benefits of braze metal alloy, which would allow the mixture to melt and heal cracks and builds up material loss when used for repairing as disclosed by Hu, Para.0004, lines 8-10, “slurry coating of the braze alloy mixture is applied to a repair area on the turbine component and subjected to heat treatment in a vacuum furnace, the mixture melts and heals cracks and builds up material loss on the repair area…”.
Regarding claim 9, modified Kelly teaches the method according to claim 5, discloses melting and depositing steps (Inherently in Kelly, Para. 0004, lines 10-11, “The weld-wire filler metal is gradually fed into the molten pool to supply the desired volume of the filler metal…”, where the wire filler will melt into the molten pool and where the molten pool can be, “…solidifi[ed] as the weld overlay 80…”, meaning that the wire filler is deposited).
Modified Kelly does not disclose:
Repeating the melting and depositing steps until a desired component is achieved.
However, Hu discloses repeating the melting and depositing steps until a desired component is achieved (Para. 0015, lines 4-5, “Next, one or more layers of a second braze alloy mixture are disposed over the first braze alloy mixture…”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of melting and depositing of filler wire from modified Kelly with the repeating of those steps as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of covering or filling multiple surfaces that need repair as disclosed by Hu, Para. 0025, lines 4-6, “…applied to the surfaces to at least cover or partially fill in the structural feature….one or more layers (e.g., in a range of 1-3 layers) are applied to the surfaces”.
Regarding claim 10, modified Kelly teaches the method according to claim 9.
Modified Kelly does not disclose:
Brazing the desired component; and 
Finishing the desired component via one or more of a grinding, milling, and post-weld treatment prior to placing the desired component in operation.
However, Hu discloses brazing the desired component (Para. 0015, lines 5-6, “The component, including the first and second braze alloy mixtures…subjected to a heat treatment, step 108.”, where brazing includes joining two pieces of metal together which the heat treatment inherently accomplishes) and finishing the desired component via post-repair treatment (Para. 0032, lines 1-4, “Post-repair steps may be performed…step 112”, where the steps would, “…include processes that improve the component’s mechanical properties… [such as] machined to its originally designed dimension…”, where machining to a desired dimension would include milling or grinding processes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of repair in modified Kelly with the additional steps of brazing the component and finishing the component as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantages of better material properties through heat treatment (Para. 0033, lines 6-8 , “[when] subjecting the component to heat treatment, the component may be rebuilt to have properties that may be substantially similar or improved over those of the original…”) and better dimensioned final products through post-repair (Para. 0032, lines 2-4, “…post-repair steps may include processes that improve the component’s mechanical properties…machined to original designed dimension…”) as disclosed by Hu. 
Regarding claim 11, modified Kelly teaches the assembly according to claim 1, discloses wherein the second material discloses wherein the second material comprises a powdered nickel based superalloy (Inherently disclosed in Kelly, Para. 0022, lines 2-4, “…the core 24…powder particles 26 that make up the core 24…”, where, Para. 0024, lines 5-6 from end, “… the core nickel-base alloy are not necessarily (but may be)…nickel-base superalloys…”).
Modified Kelly does not disclose:
The second material further comprises a powder braze metal alloy mixed with the nickel based superalloy.
However, Hu discloses including braze alloy with a nickel based superalloy (Para. 0018, lines 1-3, “The braze alloy material…include gamma prime…is a nickel-based alloy…”) where both materials can be powders (Para. 0024, lines 1-5, “…the base alloy material and the braze alloy material may both be powders…). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nickel-based superalloy powder core in the filler wire from modified Kelly with the addition of powered braze metal alloy as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the benefits of braze metal alloy, which would allow the mixture to melt and heal cracks and builds up material loss when used for repairing as disclosed by Hu, Para.0004, lines 8-10, “slurry coating of the braze alloy mixture is applied to a repair area on the turbine component and subjected to heat treatment in a vacuum furnace, the mixture melts and heals cracks and builds up material loss on the repair area…”.
Regarding claim 12, modified Kelly teaches the assembly according to claim 5, discloses wherein the second material discloses wherein the second material comprises a powdered nickel based superalloy (Para. 0022, lines 2-4, “…the core 24…powder particles 26 that make up the core 24…”, where, Para. 0024, lines 5-6 from end, “… the core nickel-base alloy are not necessarily (but may be)…nickel-base superalloys…”).
Modified Kelly does not disclose:
The second material further comprises a powder braze metal alloy mixed with the nickel based superalloy.
However, Hu discloses including braze alloy with a nickel based superalloy (Para. 0018, lines 1-3, “The braze alloy material…include gamma prime…is a nickel-based alloy…”) where both materials can be powders (Para. 0024, lines 1-5, “…the base alloy material and the braze alloy material may both be powders…). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nickel-based superalloy powder core in the filler wire from modified Kelly with the addition of powered braze metal alloy as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the benefits of braze metal alloy, which would allow the mixture to melt and heal cracks and builds up material loss when used for repairing as disclosed by Hu, Para.0004, lines 8-10, “slurry coating of the braze alloy mixture is applied to a repair area on the turbine component and subjected to heat treatment in a vacuum furnace, the mixture melts and heals cracks and builds up material loss on the repair area…”.

Regarding claim 13, modified Kelly teaches the method according to claim 9.
Modified Kelly does not disclose:
Brazing the desired component; and 
Finishing the desired component via one or more of a grinding, milling, and post-weld treatment prior to placing the desired component in operation.
However, Hu discloses brazing the desired component (Para. 0015, lines 5-6, “The component, including the first and second braze alloy mixtures…subjected to a heat treatment, step 108.”, where brazing includes joining two pieces of metal together which the heat treatment inherently accomplishes) and finishing the desired component via post-repair treatment (Para. 0032, lines 1-4, “Post-repair steps may be performed…step 112”, where the steps would, “…include processes that improve the component’s mechanical properties… [such as] machined to its originally designed dimension…”, where machining to a desired dimension would include milling or grinding processes). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of repair in modified Kelly with the additional steps of brazing the component and finishing the component as taught by Hu. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantages of better material properties through heat treatment (Para. 0033, lines 6-8 , “[when] subjecting the component to heat treatment, the component may be rebuilt to have properties that may be substantially similar or improved over those of the original…”) and better dimensioned final products through post-repair (Para. 0032, lines 2-4, “…post-repair steps may include processes that improve the component’s mechanical properties…machined to original designed dimension…”) as disclosed by Hu. 


Response to Arguments
Applicant’s arguments, see Pages 2-3, filed 04/15/2022, with respect to the rejection(s) of claim(s) 1-13 under U.S.C. 102 and 103 have been fully considered and are persuasive regarding the sheath content not being of low gamma prime.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding low gamma prime content in the sheath of a powdered core filler wire.

Applicant’s argument regarding the gamma prime content between the sheath and the core have been fully considered but are not persuasive.
Applicant argues on Page 3: 
Para. 1, “Kelly, however, does not teach or disclose the material of the core 24 having a higher gamma prime content than the material of the sheath 22.”
Para. 3, “Second, as the core has a much higher content of aluminum (a gamma prime former) than the sheath, it would have the higher gamma prime content and not the other way around.”

In response to applicant’s argument, it appears to the examiner that these two statements contradict each other and applicant has agreed that in Kelly, the core has a higher gamma prime content than the sheath because of aluminum concentration levels, which is what is claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/10/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761